DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected G, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.
Response to Amendment


An amendment filed on 04/02/2021, is acknowledged. Applicant’s confirmation of the provisional election of Group I: claims 1-12, is acknowledged, and claims 1-12 are pending.  
The amendment of 04/02/2021 cancelled claims 13-20.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 6517602 (Sato) in view of US 8960833 (Satou).
Regarding claim 1, Sato discloses a uniform droplet-spraying method that produces spherical droplets by forcing molten material through orifices, which reads on the claim limitation of a method of operating an ejector of liquid material to form spherical particles (Abstract). Sato further discloses a crucible for a melt having orifices at the bottom wall, which reads on the claim limitation of the ejector having a crucible for retaining liquid material and a 
Sato then discloses that if the preferred embodiment is being used, the vibrator is a piezoelectric, which inherently functions based off of a received electrical signal, which reads on the claim limitation recited of an actuator responsive to a voltage signal for causing material to be ejected from the crucible through the orifice (C10/L17-20). 
Sato discloses applying a voltage signal to the actuator, causing a material droplet to be ejected through the orifice, as stated above, with the preferred embodiment of a piezoelectric vibrator in use that inherently needs a voltage signal to function. Sato is silent on using a second voltage signal that differs from the first to cause different sized droplets to be ejected. 
Satou discloses a piezoelectric actuator that changes the pressure within a chamber to eject ink from an orifice (C1/L59-65).
Satou teaches that a selector is used to select one of the control signals MN0-MN3 from the main controller, and that these control signals are used to output the selected drive pulses to the piezoelectric actuators (Fig. 8, Fig. 11, C5/L6-7, C9/L5-6).
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the application was filed to utilize the multiple types of control signals as taught by Satou with the method as disclosed by Sato in order to better control the size of the spherical particles that are created, because by controlling the sizes of the spherical particles created using the Sato method as modified by Satou’s teachings, one having ordinary skill in the art would be able to maximize the production of the spherical particles.
Regarding claim 2, Sato and Satou disclose all of the claim limitations as recited above for claim 1, and Satou further discloses a drive waveform (in volts) in which an ink drop ejection v9), with differences in when the signal is being sent to the ejector or not (Fig. 9: C & E). These differences read on the claim limitation, as the durations of when voltage is being sent to the ejector differs. 
Regarding claim 3, Sato and Satou disclose all of the claim limitations as recited above for claim 1, and Satou further discloses that periods T32, 34, and 42 of figures 9 and 11 are periods where the voltage of the drive waveform is being sent to the actuator, while periods T31, 33 and 41 of the same figures are periods where the voltage is not being sent to the actuator, which reads on the claim limitation as recited of the voltage signal of the first type and voltage signal of the second type each including a quiet period associated therewith (Fig. 9 & 11, C9/L7-13, C9/L45-50).
Regarding claim 4, Sato and Satou disclose all of the claim limitations as recited above for claim 1, and Satou further discloses that the main controller generates the drive signals that control the amount of ejected materials from each recording head. The main controller generates the signals for operating the recording head based on, for example, data input. This data input will give the main controller a predetermined amount of drop sizes so as to best reproduce the inputted data with the ejected material (Fig. 4, C4/L44-48). This reads on the claim limitation as recited of receiving a request for the ejector to create a predetermined amount of a mixture of droplets of the first predetermined size and the second predetermined size.
Regarding claim 5, Sato and Satou disclose all of the claim limitations as recited above for claim 4, and Satou further discloses that the main controller communicates with the drive signal generator circuit that generates a drive waveform to drive the recording head. The drive 
Regarding claim 6, Sato and Satou disclose all of the claim limitations as recited above for claim 1, and Satou further discloses a head circuit driver that applies the drive waveform to the actuators, the waveform as stated is made up of different voltage types, which reads on the claim limitation as recited (C4/L50-53, Fig. 11: Pv & Pv11).
Regarding claim 7, Sato and Satou disclose all of the claim limitations as recited above for claim 6, and Satou further discloses the control system applying to the ejector signals of the first type for a first duration, and signals of the second type for a second duration, sequentially and repeatedly (C5/L56-61). 
Regarding claim 8, Sato and Satou disclose all of the claim limitations as recited above for claim 1, and Sato further disclose the orifice area defining a plurality of orifices, whereby a voltage signal causes ejection of at least one droplet from each of the plurality of orifices (C11/L31-37).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 6517602 (Sato), US 8960833 (Satou) as applied to claim 8 above, and further in view of US 4741464 (Pinkerton).
claim 9, Sato and Satou disclose all of the claim limitations as recited above for claim 8, but do not explicitly disclose wherein the orifice area defines a first orifice having a first diameter and a second orifice having a second diameter different from the first diameter, as Sato only discloses a plurality of orifices.
Pinkerton discloses a nozzle for melt spinning molten metal, with tapers that achieve optimum flow characteristics (Abstract, C2/L47-50). Pinkerton teaches that the width of the orifices is best between 0.5-0.8 mm (Fig. 4: 40, C2/L45-51). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the application was filed to combine the orifice width teachings from Pinkerton into the modified Sato method of solder ball production, in order to optimize the flow characteristics, because by maintaining a laminar flow through the orifices, the resultant spherical particles would more closely match the desired shape, roundness, and chemical composition.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6517602 (Sato) and US 8960833 (Satou),  as applied to claim 1 above, and further in view of US 6083454 (Tang).
Regarding claim 10, Sato and Satou disclose all of the claim limitations as recited above for claim 1, but do not disclose the material comprising pure metal. 
Sato discloses a method of producing solder spheres but does not explicitly disclose using a pure metal as an acceptable material for use. Tang discloses a method for making uniform spheres by applying minute periodic disturbances to a low viscosity fluid (Abstract). 
Tang further teaches that in embodiments, the low viscosity liquid material comprises a material which solidifies by radiating heat, for example copper or steels. Therefore, it would 
Regarding claim 11, Sato and Satou disclose all of the claim limitations as recited above for claim 1, and Sato further discloses the material comprising a metal alloy (Table 1, C4/L55).
Regarding claim 12, Sato and Satou disclose all of the claim limitations as recited above for claim 1, and Sato further discloses causing the droplet to be ejected into a pure inert gas (C10/L42-44).

Response to Arguments



Applicant’s arguments, see Remarks: Pg. 4/L23-24, filed 04/02/2021, with respect to the claim objection of  have been fully considered and are persuasive.  The objection of claim 6 of 01/21/2021 has been withdrawn. 
Applicant’s arguments, see Remarks: Pg. 4/L27-29, filed 04/02/2021, with respect to the rejection based on 35 U.S.C. 112 (b) of  have been fully considered and are persuasive.  The rejection based on 35 U.S.C. 112 (b) of  of 01/21/2021 has been withdrawn. 
Applicant's arguments regarding the prior art, filed 04/02/2021, have been fully considered but they are not persuasive. 
Applicant's argument“disagreeing that a person having ordinary skill in the art (“PHOSITA”) would combine the teachings of Satou with the system of Sato” are respectfully not found persuasive (See Remarks: Pg. 5/L11-12). The argument made, that the different signals claim 1. 
The limitations as-recited state “applying a voltage signal of a first type…causing a material droplet of a first predetermined size to be ejected…applying a voltage signal of a second type…causing a material droplet of a second predetermined size to be ejected,” meaning that any difference in voltage signal that causes a different sized material droplet to be ejected would meet the claim (Emphasis respectfully added). The Examiner notes that while Sato is concerned with a narrow diameter distribution (1.2 mm or less), Sato does disclose evidence of different sized particles (Sato: Abstract, Fig. 3a). Furthermore, as the Applicant stated, “[T]he different signals of Satou are used to change the size of the ejected ink drops” and “the teachings of Satou regarding different signals to vary the sizes of the ejected drops,” Satou teaches using different voltage signals to change the size of the ejected drops, specifically “one or more of the drive pulses from the drive waveform depending on the size of an ink drop to be ejected” (emphasis respectfully added for clarity) (Remarks: Pg. 5/L14-18) (Satou: C1/L62-65). In this way, a PHOSITA would find it obvious to use voltage signals to control the size of ejected material to ensure drops of different sizes, making Applicant’s argument not persuasive. 
Applicant’s argument that the ejecting mechanisms, and the environment of the ejection mechanisms of Sato and Satou “are so different that a PHOSITA would not look to Satou to modify the operation of Sato,” is also not persuasive (Remarks: Pg. 5/L23-25, L29-31). The Examiner notes that while the Sato and Satou references are not from the same field of endeavor, specifically Sato is directed to creating solder balls and Satou is directed to ejecting ink from a printer head, the prior art references are still considered to be analogous art because depending on the size of an ink drop to be ejected” (emphasis respectfully added for clarity) (Satou: C1/L62-65). A PHOSITA, seeing that both Sato and Satou are using voltage control signals to eject material, and in the case of Satou, control the size of the ejected material, would find it obvious “to utilize the multiple types of control signals as taught by Satou with the method as disclosed by Sato in order to better control the size of the spherical particles that are created” as both systems depend on voltage control signals to fundamentally function (See Final Rejection: Pg. 4/[0004]). That the two ejection mechanisms are different in method of ejection, (i.e. the vibration method of Sato and the pressure influence of Satou), and in environment (higher temperature v. lower temperature) is not commensurate with the scope of the claim recited, as the limitations are drawn to “an ejector,” “a crucible,” “an orifice area,” and “an actuator responsive to a voltage signal” (See Claim 1) (See MPEP 2145: Pg. 2100-322, right column, L15-17).  
Applicant’s argument that “the orifices in Pinkerton, however, all have the same diameter at the end from which metal is ejected” is not persuasive. The Examiner notes that Pinkerton at desired size,” and at C2/L51-52 states “when casting RE-Fe magnet alloys, a width of about 0.5-0.8 mm is desirable” (emphasis respectfully added). A PHOSITA would find it obvious to try combinations of orifice sizes to achieve the best result for the material being ejected, because “[W]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” (See MPEP 2144.05 (II)(b)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735